Citation Nr: 1521774	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-05 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to August 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Veteran submitted evidence and waived initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 (2014).  

The issues of entitlement to an increased evaluation for residuals, left knee capsule release and lateral meniscectomy, with post traumatic arthritis, currently evaluated as 20 percent disabling, and the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) were raised by VA Form 21-526 EZ, received by VA in January 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 1998 rating decision, in pertinent part, denied the issue of entitlement to service connection for PTSD.   

2.  Some of the evidence received since the April 1998 rating decision is new and material evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision, with respect to the denial of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence having been received; the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, i.e. reopening the Veteran's claim of entitlement to service connection for PTSD, which is not prejudicial to the Veteran, discussion of VA's duty to notify and assist is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been presented, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In general, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

New and Material Evidence - PTSD

An April 1998 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  No appeal was taken from the determination.  New and material evidence was not received prior to expiration of the period to appeal.  The April 1998 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

At the time of the prior final rating decision in April 1998, the evidence included the Veteran's statements, service medical treatment records and VA examination report.  With respect to his PTSD, the Veteran reported that he believed his traumatic stress arose from his work in search and rescue missions and the recovery of dead bodies in Vietnam.  The April 1998 rating decision stated that there was no indication of the award of the Vietnam Service Medal or any decoration indicating that the Veteran served in a combat area.  The decision also noted that the Veteran did not have a diagnosis of PTSD.  The claim was denied because there was no confirmed diagnosis of PTSD and the evidence was inadequate to establish that a stressful experience occurred.  

Since the April 1998 rating decision, the evidence added to the record includes VA medical treatment records, the Veteran's statements and testimony, a letter from the Veteran's VA physician, a psychosocial assessment and employability evaluation, and the Command History of the USS TRIPOLI.  Service personnel records were associated with the record following the April 1998 rating decision; however, they are not relevant to the issue of entitlement to service connection for PTSD.  38 C.F.R. § 3.156(c).  Therefore, new and material evidence is required to reopen the claim.   

The Board finds that some of the evidence, including VA medical treatment records and a VA physician's letter, constitute new and material evidence.  Specifically, a letter from E.M., M.D., of the Ann Arbor VAMC, stated that he treated the Veteran for PTSD.  In attached material to the letter, Dr. E.M. listed the relevant diagnostic criteria for a diagnosis of PTSD.  The evidence is "new" because it was not considered at the time of the prior final rating decision.  The evidence is "material" as it indicates that the Veteran has a current diagnosis of PTSD, one of the reasons for the prior final denial.  The evidence raises a reasonable possibility of substantiating the claim in that a VA examination is required to adjudicate the issue.  See Shade, 24 Vet. App. at 117.  The Board finds that new and material evidence has been received and the claim of entitlement to service connection for PTSD is reopened.  However, additional development is required prior to adjudication of the service connection issue.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, the appeal is granted to this extent only.




REMAND

In a statement received by VA in November 2010, the Veteran reported that he previously identified relevant medical treatment at the Ann Arbor VA Medical Center (VAMC) from 2008 to the present.  He also submitted a signed VA Form 21-4142 to obtain the identified treatment records.  The AOJ did not obtain or request VA medical treatment records from the Ann Arbor VAMC.  The claims file contains copies of VA medical treatment records submitted by the Veteran and are dated until March 2010.  The claims file also contains some VA medical treatment records from the Ann Arbor VAMC dated in 2012.  However, the records dated in 2012 appear to be related to a claim not before the Board at this time.  Accordingly, all VA medical treatment records must be requested.  See Bell v. Derwinski, 2 Vet. App. 611 (1992)

In addition, the Veteran was provided a VA medical examination in August 2010.  The Veteran reported a stressor of seeing the body of a Vietnamese person who drowned and the body had been mutilated by sharks.  The VA examiner stated that the Veteran did not have a diagnosis of PTSD and his stressor was not sufficient to meet Criterion A.  The examiner further stated that it was "at least as likely as not" that the Veteran met the DSM-IV criteria for PTSD secondary to childhood trauma but it was "less likely than not" that he met the DSM-IV criteria for criterion A.  The examiner stated that the issue the Veteran complained about in the military did not rise to it and that his life was not personally in danger.  

For cases certified to the Board prior to August 4, 2014 (such as the Veteran's case), a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. § 4.125(a) (2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).  With respect to a stressor, the DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others," and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.

In this respect, the August 2010 VA examiner indicated that the Veteran's stressor was insufficient, in part, because the Veteran's life was not in danger.  As noted above, the DSM-IV indicates that the traumatic event can involve the actual or threatened death or serious injury or a threat to the physical integrity of one self or others.  Id.  While the evidence consisting of VA medical treatment records, the letter from Dr. E.M., and the psychosocial and employability evaluation contain diagnoses of PTSD with reference to service stressors, the evidence lacks the detail to warrant an award of service connection for PTSD at this time.  For instance, E.T., M.D., completed the psychosocial evaluation, and noted that the Veteran outlined several stressors which occurred while in the military.  However, the assessment did not include any detail regarding the alleged stressors.  Further, a VA medical treatment record related the Veteran's PTSD in part to his brother's murder.  Therefore, a new VA examination would be helpful in the adjudication of the issue of entitlement to service connection for PTSD.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim).

Accordingly, the case is REMANDED for the following action:

1.  Request all VA medical treatment records from the Ann Arbor VAMC.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of PTSD.  The claims file must be made available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  Following review of the claims folder and examination of the Veteran, the examiner is asked to respond to the following:

a.  With respect to the Veteran's reported stressors of witnessing dead bodies and the body of a deceased Vietnamese person attacked by sharks, the examiner should assume that the stressors occurred.  

b.  The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran has PTSD that is related to an in-service stressor.  

Rationale must be provided for any opinion reached.  The examiner must be instructed to consider the conflicting evidence of record as to whether the Veteran has PTSD related to an in-service stressor.   

3.  After completing the above, and conducting any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the claims file is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


